DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the first and second cut-away regions” lack antecedent basis and the claim further recites in part, “each of the first and second cut-away regions includes a series of perforation waves having a thickness” which renders the scope of the claims unclear because each cut-away region only has a single perforation wave as described in the original disclosure rather than a series of perforation waves as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0072459 to Davey et al. (Davey) in view of US 2007/0228039 to Tyberghein.
Regarding claim 1, Davey discloses a multicompartment tray (1) comprising first (2a) and second compartments (2b) conjoined along a first longitudinal axis (top of 8) and each of which contains an edge (8 attached to 7a, 8 attached to 7b) that extends along the first longitudinal axis and in a first plane, a perforation region (8) that conjoins the first and second compartments (2a, 2b) and comprises a plurality of first (6, left of breakline 9) and second-cutaway regions (6, right of breakline 9) formed in the edges of the first and second compartments, respectively, wherein each of the first and second cut-away region is laterally spaced from every other first and second cut-away region respectively along the first longitudinal axis (Fig 18); each first and second cut-away regions including a series of perforation waves having a wave thickness, a first plurality of perforated tabs (11 in the recess of strip 8, Fig 18) joining the first and second compartments and extending in a series along a second longitudinal axis parallel to and laterally offset from the first longitudinal axis, a second plurality of perforation tabs (11 on portions of the strip 8 adjacent the recess, Fig 18) joining the first and second compartments and extending in series along a third longitudinal axis that is parallel to and laterally offset from the first and second longitudinal axes, the first and second perforation tabs (11) having a thickness, whereby the first and second plurality of perforation tabs (11) provide enhanced rigidity to the tray and bending the compartments (2a, 2b) relative to one another about the first longitudinal axis causes them to snap and break the perforations tabs forming the connection between the first and second compartments (¶0064).  Davey does not explicitly teach the thickness of the tabs being less than the thickness of the wave.  Tyberghein discloses a multi-compartment tray (10, Fig 1) and in particular discloses separation region (7) of the compartments wherein tabs (100) joining the compartments (50) has a thickness, the thickness of the tabs being less than thickness of the rim (55).  One of ordinary skill in the art would have found it obvious to make the thickness of the Davey perforation tabs less than thickness of the wave as suggested by Tyberghein in order to facilitate separation.
Regarding claim 2, Davey further discloses the compartments (2a, 2b) shaped as polygon (Fig 1).
Regarding claim 3, the modified Davey teaches the tray of claim 2, but does not teach the compartments having a rectangular shape.  However, Tyberghein further discloses a multi-compartment tray (Fig 1) and in particular discloses the compartments (20) to be rectangular shape (¶0038).  One of ordinary skill in the art would have found it obvious to change the shape of the Davey compartments to be rectangular as suggested by Tyberghein in order to adapt to different shape contents held in the compartments since it has been held that configuration of a claimed plastic container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Davey further discloses at least four sets of first and second cut-away regions (6) formed in edges of the compartments (2a, 2b) (Fig 18).
Regarding claim 7, Davey discloses a multi-compartment tray (1) comprising first and second compartments (2a, 2b) having first and second edges (8 attached to 7a, 8 attached to 7b) respectively that extend towards one another in a first plane (top of 8), a wave shaped perforation region (9) having a series of undulating crests and troughs (6, adjacent 6)that extend in series with respective tangents that extend in second and third planes respectively and are parallel to and laterally offset from the first plane and from each other (Fig 18), wherein at least some of the undulating creases and troughs comprise a perforation tab (11) formed thereon that connect the first and second compartments (2a, 2b), whereby bending the first and second compartments relative to one another causes them to snap and break the tab forming the connection between first and second compartments (¶0064).  Davey does not explicitly teach the thickness of the tabs being less than the thickness of the wave.  Tyberghein discloses a multi-compartment tray (10, Fig 1) and in particular discloses separation region (7) of the compartments wherein tabs (100) joining the compartments (50) has a thickness, the thickness of the tabs being less than thickness of the rim (55).  One of ordinary skill in the art would have found it obvious to make the thickness of the Davey perforation tabs less than thickness of the wave as suggested by Tyberghein in order to facilitate separation.
Regarding claim 8, Davey further discloses the compartments (2a, 2b) shaped as polygon (Fig 1).
Regarding claim 9, the modified Davey teaches the tray of claim 8, but does not teach the compartments having a rectangular shape.  However, Tyberghein further discloses a multi-compartment tray (Fig 1) and in particular discloses the compartments (20) to be rectangular shape (¶0038).  One of ordinary skill in the art would have found it obvious to change the shape of the Davey compartments to be rectangular as suggested by Tyberghein in order to adapt to different shape contents held in the compartments since it has been held that configuration of a claimed plastic container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 11, Davey further discloses at least four sets of undulating crests and troughs (6, adjacent 6) formed in edges of the compartments (2a, 2b) (Fig 18).

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not explicitly teach thickness of the tabs to be less than thickness of the waves.  However, Tyberghein discloses separation tabs (100) that connect adjacent compartments having less thickness than the rim from which the tabs project from similar to how the tabs of the instant invention have less thickness than the thickness of the wave from which they project from.  One of ordinary skill in the art would have found it obvious to reduce the thickness of the Davey tabs such that it was less than the thickness of the wave that the tabs project from as suggested by Tyberghein in order to facilitate separation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735